Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 07/09/2020 is acknowledged.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Toalson et al (US 6,352,114).
1. Toalson discloses a method for assembling a riser from a platform on the surface of a body of water, comprising: assembling segments of riser (14) end to end through a drill floor using a main drilling unit (21) on the platform; assembling at least one auxiliary line (31) from segments connected end to end through an auxiliary hoisting unit on the platform, the auxiliary hoisting unit displaced laterally from a well center of the main drilling unit; and connecting the assembled riser to a wellhead (2) proximate the bottom of the body of water, the riser when assembled forming a conduit for drilling fluid and cuttings to move to the platform from a wellbore below the wellhead, the riser when assembled forming a conduit for moving wellbore intervention tools into and out of the wellbore.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Toalson in view of Kotrla et al (US 9,033,049).

2. Toalson discloses the method of claim 1 however fails to specify further comprising assembling a lower marine riser package and blowout preventer to a lower end of the riser at the beginning of assembling the segments of riser.

Kotrla et al (US 9,033,049) teaches wherein an LMRP and BOP assembly (Figure 5b) may be lowered on a riser (14).

    PNG
    media_image1.png
    776
    535
    media_image1.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include attaching an LMRP and BOP to the lower end of the riser as taught by Kotrla to the invention of Toalson for the expected benefit of using known lowering methods for positioning seafloor equipment.

5. Toalson discloses the method of claim 1 wherein the at least one auxiliary line is assembled or “made up” however fails to specify assembly by threaded coupling of the segments thereof end to end. 



Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include threaded assembly of drill/work string/pipe as taught by Official Notice to the invention of Toalson for the expected benefit of using known joining methods proven to be sufficient for withstanding subsea pressures.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Toalson in view of Boyce et al (US 7,891,429).
3. Toalson discloses the method of claim 1 however fails to mention the concept of accumulators. 

Boyce et al (US 7,891,429) teaches the concept of connecting an accumulator assembly to a lower end of a winch. The claimed auxiliary line is at present considered analogous to the winch of Boyce as it is used for lowering the accumulator assembly.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the concept of lowering an accumulator at the lower end of the at least one auxiliary line as taught by Boyce to the invention of Toalson for the expected benefit of using known hoisting and lowering methods for providing an accumulator at the seafloor.

4. The method of claim 3 further comprising connecting the at least one fluid line from the accumulator assembly to a blowout preventer disposed at the bottom of the riser. (Boyce - Figure 9, Line 122)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toalson in view of Boyce and further in view of Ward (US 9,556,711).
6. Toalson in view of Boyce discloses the method of claim 4, however fails to specify wherein the at least one auxiliary line comprises drill pipe.

Ward teaches the analogy of various types of strings for raising or lowering subsea equipment. (Ward - Column 4, Lines 32-51.)

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the auxiliary line is drill pipe, as taught by Ward to the combination for the expected benefit of using available supplies to accomplish drilling operations.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toalson in view of Papadimitriou et al (US 2019/0063175). 
7. Toalson discloses the method of claim 1 wherein the riser is assembled, however fails to specify the use of connectors.

Papadimitriou teaches the use of connectors at the ends of pipe segments joined end-to-end is notoriously well known in the art. (Papadimitriou et al - Figure 1C shows such segments)

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include coupling connectors at each longitudinal end of each segment of the riser to a 

8. The combination discloses the method of claim 7 wherein the connectors comprise bolt flanges. (Papadimitriou - Figure 1C)

9. Toalson discloses the method of claim 1 however fails to specify wherein at least one of the riser segments has a buoyancy device coupled on an exterior thereof during assembly to the riser.

Papadimitriou teaches the concept of buoyancy devices (6b) coupled to an exterior of a riser (6a).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include buoyancy devices as taught by Papadimitriou to the invention of Toalson for the expected benefit of providing support to the riser to better handle the stresses and strains of operations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679